Name: Commission Regulation (EC) NoÃ 1743/2004 of 7 October 2004 opening and providing for the administration of an autonomous tariff quota for garlic from 1 September 2004
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  plant product
 Date Published: nan

 8.10.2004 EN Official Journal of the European Union L 311/19 COMMISSION REGULATION (EC) No 1743/2004 of 7 October 2004 opening and providing for the administration of an autonomous tariff quota for garlic from 1 September 2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Commission Regulation (EC) No 565/2002 (1) establishes the method for managing tariff quotas and introduces a system of certificates of origin for garlic imported from third countries. (2) Commission Regulation (EC) No 228/2004 of 3 February 2004 laying down transitional measures applicable to Regulation (EC) No 565/2002 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (2) adopts measures allowing importers from these countries to benefit from Regulation (EC) No 565/2002. The aim of these measures is to make a distinction between traditional importers and new importers in the new Member States, and to adapt the concept of the reference quantity so that these importers can benefit from this system. (3) To ensure uninterrupted supplies to the enlarged Community market while taking account of the economic supply conditions in the new Member States prior to accession, an autonomous and temporary import tariff quota should be opened for fresh or chilled garlic falling within CN code 0703 20 00. This new quota is in addition to the one opened by Commission Regulation (EC) No 1077/2004 of 7 June 2004 opening and providing for the administration of an autonomous quota for garlic (3). (4) The new quota must be transitional and may not prejudge the outcome of the negotiations under way in the context of the World Trade Organisation (WTO) as a result of the accession of new members. (5) The Management Committee for fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. An autonomous tariff quota of 4 400 tonnes, (bearing serial number 09.4108), hereinafter the autonomous quota, shall be opened from 1 September 2004 for Community imports of fresh or chilled garlic falling within CN code 0703 20 00. 2. The ad valorem duty applicable to products imported under the autonomous quota shall be 9,6 %. Article 2 Regulations (EC) No 565/2002 and (EC) No 228/2004 shall apply to the management of the autonomous quota, subject to the provisions of this Regulation. However, Articles 1, 5(5) and 6(1) of Regulation (EC) No 565/2002 shall not apply to the management of the autonomous quota. Article 3 Import licences issued under the autonomous quota, hereinafter licences, shall be valid until 31 March 2005. Box 24 of the licences shall show one of the entries listed in Annex I. Article 4 1. Importers may submit licence applications to the competent authorities of the Member States in the five working days following the date of entry into force of this Regulation. Box 20 of the licences shall show one of the entries listed in Annex II. 2. Licence applications submitted by a single importer may not relate to a quantity exceeding 10 % of the autonomous quota. Article 5 The autonomous quota shall be allocated as follows:  70 % to traditional importers,  30 % to new importers. If the quantity allocated to one of the categories of importers is not used in full, the balance may be allocated to the other category. Article 6 1. The Member States shall notify the Commission, on the seventh working day following the entry into force of this Regulation, of the quantities for which licence applications have been made. 2. Licences shall be issued on the twelfth working day following the entry into force of this Regulation, unless the Commission has taken special measures under paragraph 3 of this Article. 3. If the Commission finds, on the basis of the information notified under paragraph 1 of this Article, that licence applications exceed the quantities available for a category of importers under Article 5 of this Regulation, it shall adopt, by means of a regulation, a single reduction percentage for the applications in question. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 86, 3.4.2002, p. 11. Regulation as last amended by Regulation (EC) No 537/2004 (OJ L 86, 24.3.2004, p. 9). (2) OJ L 39, 11.2.2004, p. 10. (3) OJ L 203, 8.6.2004, p. 7. ANNEX I ENTRIES REFERRED TO IN ARTICLE 3  : in Spanish : Certificado expedido en virtud del Reglamento (CE) no 1743/2004 y vÃ ¡lido Ã ºnicamente hasta el 31 de marzo de 2005.  : in Czech : licence vydanÃ ¡ na zÃ ¡kladÃ  naÃ Ã ­zenÃ ­ (ES) Ã . 1743/2004 a platnÃ ¡ pouze do 31. bÃ ezna 2005.  : in Danish : licens udstedt i henhold til forordning (EF) nr. 1743/2004 og kun gyldig til den 31. marts 2005.  : in German : Lizenz gemÃ ¤Ã  der Verordnung (EG) Nr. 1743/2004 erteilt und nur bis zum 31. MÃ ¤rz 2005 gÃ ¼ltig.  : in Estonian : litsents on vÃ ¤lja antud mÃ ¤Ã ¤ruse (EÃ ) nr 1743/2004 alusel ja kehtib ainult 31. mÃ ¤rtsini 2005.  : in Greek : Ã ¤Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ºÃ ´Ã Ã ¸Ã ·Ã ºÃ µ Ã ²Ã ¬Ã Ã µÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1743/2004 Ã ºÃ ±Ã ¹ Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ¼Ã Ã ½Ã ¿ Ã ¼Ã ­Ã Ã Ã ¹ Ã Ã ¹Ã  31 Ã Ã ±Ã Ã Ã ¯Ã ¿Ã 2005.  : in English : licence issued under Regulation (EC) No 1743/2004 and valid only until 31 March 2005.  : in French : certificat Ã ©mis au titre du rÃ ¨glement (CE) no 1743/2004 et valable seulement jusqu'au 31 mars 2005.  : in Italian : domanda di titolo presentata ai sensi del regolamento (CE) n. 1743/2004 e valida soltanto fino al 31 marzo 2005.  : in Latvian : atÃ ¼auja, kas izdota saskaÃ Ã  ar Regulu (EK) Nr. 1743/2004 un ir derÃ «ga tikai lÃ «dz 2005. gada 31. martam.  : in Lithuanian : licencija, iÃ ¡duota pagal Reglamento (EB) Nr. 1743/2004 nuostatas, galiojanti tik iki 2005 m. kovo 31 d.  : in Hungarian : a 1743/2004/EK rendelet alkalmazÃ ¡sÃ ¡ban kiÃ ¡llÃ ­tott, 2005. mÃ ¡rcius 31-ig Ã ©rvÃ ©nyes engedÃ ©ly.  : in Dutch : overeenkomstig Verordening (EG) nr. 1743/2004 afgegeven certificaat dat slechts tot en met 31 maart 2005 geldig is.  : in Polish : pozwolenie wydane zgodnie z rozporzÃ dzeniem (WE) nr 1743/2004 i waÃ ¼ne wyÃ Ã cznie do 31 marca 2005 r.  : in Portuguese : certificado emitido a tÃ ­tulo do Regulamento (CE) n.o 1743/2004 e eficaz somente atÃ © 31 de MarÃ §o de 2005.  : in Slovak : licencia vydanÃ ¡ na zÃ ¡klade nariadenia (ES) Ã . 1743/2004 a platnÃ ¡ len do 31. marca 2005.  : in Slovene : dovoljenje, izdano v skladu z Uredbo (ES) Ã ¡t. 1743/2004 in veljavno samo do 31. marca 2005.  : in Finnish : asetuksen (EY) N:o 1743/2004 mukaisesti annettu todistus, joka on voimassa ainoastaan 31 pÃ ¤ivÃ ¤Ã ¤n maaliskuuta 2005.  : in Swedish : Licens utfÃ ¤rdad i enlighet med fÃ ¶rordning (EG) nr 1743/2004, giltig endast till och med den 31 mars 2005. ANNEX II ENTRIES REFERRED TO IN ARTICLE 4(1)  in Spanish: Solicitud de certificado presentada al amparo del Reglamento (CE) no 1743/2004.  in Czech: Ã ¾Ã ¡dost o licenci podanÃ ¡ na zÃ ¡kladÃ  naÃ Ã ­zenÃ ­ (ES) Ã . 1743/2004.  in Danish: licensansÃ ¸gning i henhold til forordning (EF) nr. 1743/2004.  in German: Lizenzantrag gemÃ ¤Ã  der Verordnung (EG) Nr. 1743/2004.  in Estonian: mÃ ¤Ã ¤ruse (EÃ ) nr 1743/2004 kohaselt esitatud litsentsitaotlus.  in Greek: Ã Ã ¯Ã Ã ·Ã Ã · Ã Ã ¿Ã Ã ®Ã ³Ã ·Ã Ã ·Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  Ã ÃÃ ¿Ã ²Ã »Ã ·Ã ¸Ã µÃ ¯Ã Ã ± Ã ²Ã ¬Ã Ã µÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1743/2004.  in English: licence application made under Regulation (EC) No 1743/2004.  in French: demande de certificat faite au titre du rÃ ¨glement (CE) no 1743/2004.  in Italian: domanda di titolo presentata ai sensi del regolamento (CE) n. 1743/2004.  in Latvian: praÃ ¡ymas iÃ ¡duoti licencijÃ pagal ReglamentÃ (EB) Nr. 1743/2004.  in Lithuanian: atÃ ¼aujas pieteikums saskaÃ Ã  ar Regulu (EK) Nr. 1743/2004.  in Hungarian: a 1743/2004/EK rendeletnek megfelelÃ en kiÃ ¡llÃ ­tott engedÃ ©lykÃ ©relem.  in Dutch: overeenkomstig Verordening (EG) nr. 1743/2004 ingediende certificaataanvraag.  in Polish: wniosek o pozwolenie przedÃ oÃ ¼ony zgodnie z rozporzÃ dzeniem (WE) nr 1743/2004  in Portuguese: pedido de certificado apresentado a tÃ ­tulo do Regulamento (CE) n.o 1743/2004.  in Slovak: Ã ¾iadosÃ ¥ o licenciu na zÃ ¡klade nariadenia (ES) Ã . 1743/2004.  in Slovene: zahtevek za dovoljenje, vloÃ ¾en v skladu z Uredbo (ES) Ã ¡t. 1743/2004  in Finnish: asetuksen (EY) N:o 1743/2004 mukainen todistushakemus.  in Swedish: LicensansÃ ¶kan enligt fÃ ¶rordning (EG) nr 1743/2004.